UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 31, 2011 INGEN TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Georgia 000-28704 84-1122431 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 35193 Avenue "A", Suite-C, Yucaipa, California (Address of principal executive offices) (Zip Code) (800) 259-9622 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers;Election of Directors; Appointment of Certain Officers; Compensatory Arrangements with Certain Officers. Our Board of Directors appointed Thomas J. Neavitt as interim CEO.The appointment is for a period of 90 days.He replaces Scott R. Sand, who resigned his positions of Chairman and CEO, although Mr. Neavitt will not be a member of our Board of Directors.Both of these actions occurred on February 14, 2011 A copy of Resolution 2011.4 authorizing Mr. Neavitt’s appointment and accepting Mr. Sand’s resignation is attached hereto and incorporated by this reference. Mr. Neavitt’s employment contract is attached hereto and incorporated herein by this reference.His compensation will primarily be a $50,000 Convertible Note, included as an exhibit to the employment agreement. Mr. Gary Tilden was elected Chairman of the Board of Directors, at least for the next 90 days.He was also appointed Secretary.See resolution 2011.5, attached hereto and incorporated herein by this reference.Resolution 2011.5 also accepts the resignation of Mr. Neavitt as Secretary. Additionally, our Board of Directors appointed Scott R. Sand as President of our subsidiary, Ingen Technologies, Inc. (Nevada).A copy of Resolution 2011.3 authorizing Mr. Sand’s appointment is attached hereto and incorporated herein by this reference.He will be paid $200,000 annually.Mr. Sand’s employment contract is attached hereto and incorporated herein by this reference. Updated corporate information has been filed with the Georgia Secretary of State, reflecting the applicable changes above.These filings are attached hereto as exhibits and incorporated herein by this reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit 99.1Ingen Technologies, Inc. Board of Directors Resolution 2011.3; dated February 11, 2011 Exhibit 99.2Ingen Technologies, Inc. Board of Directors Resolution 2011.4; dated February 14, 2011 Exhibit 99.3Ingen Technologies, Inc. Board of Directors Resolution 2011.5; dated February 14, 2011 Exhibit 99.4Ingen Technologies, Inc. Employment Agreement; Thomas J. Neavitt (with exhibit), dated February 14, 2011 Exhibit 99.5Ingen Technologies, Inc. Employment Agreement; Scott R. Sand (President of Ingen NV), dated February 14, 2011 Exhibit 99.62011 State of Georgia Corporation Annual Registration Exhibit 99.7State of Georgia, Secretary of State Certificate of Existence; Ingen Technologies, Inc; dated February 11, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INGEN TECHNOLOGIES, INC. DATED:February 14, 2011 By: /s/Scott R. Sand Scott R. Sand Chief Executive Officer
